Citation Nr: 0530547	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-03 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for fibromyalgia of the left upper back 
with suprascapular nerve entrapment syndrome.  



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 2002 decision by the 
RO which denied an increased rating for the veteran's 
fibromyalgia of the left upper back.  The Board remanded the 
appeal for additional development in September 2004.  

The veteran served on active duty from January 1983 to 
September 1991.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's left upper back disability is manifested by 
complaints of chronic pain and occasional numbness in left 
arm with normal strength and range of motion in the left 
shoulder and elbow; more than mild symptoms of incomplete 
paralysis of the upper radicular group is not demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
fibromyalgia of the left upper back with suprascapular nerve 
entrapment syndrome, are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Part 4, 
Diagnostic Code 8510 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board concludes that information and discussion as 
contained in the January 2002 rating decision, the statement 
of the case issued in March 2002, the November 2002 and June 
2005 supplemental statements of the case (SSOC), the 
September 2004 Board remand, and in letters sent to the 
veteran in June and November 2004 have provided him with 
sufficient information regarding the applicable regulations.  
Additionally, these documents notified him of his 
responsibility to submit evidence showing increased 
disability; of what evidence was necessary to substantiate 
the claim for a higher evaluation; why the current evidence 
was insufficient to award the benefits sought, and suggested 
that he submit any evidence in his possession.  The veteran 
was also scheduled for a personal before a member of the 
Board in Washington, D.C. in September 2004, but withdrew his 
hearing request in August and indicated that he did not wish 
to reschedule.  Thus, the veteran has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how the claim was 
still deficient.  Clearly, from submissions by and on behalf 
of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of the letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  The Board 
notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  The Board notes that the 
disability under consideration in this appeal has been 
examined by VA on several occasions during the pendency of 
this appeal.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 


Increased Rating - In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2005).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  



Factual Background

Historically, it is noted that the service medical records 
showed treatment on numerous occasions for chronic, 
intermittent pain and tenderness in the left scapular area.  
The trigger point was along the left upper, inner scapular 
border and below the supraspinatus area.  The veteran 
received various forms of physical therapy and trigger point 
injections with little relief.  EMG and nerve conduction 
velocity (NCV) studies revealed some diminished conduction in 
the left suprascapular nerve consistent with a chronic lesion 
but no evidence of active denervation.  X-ray studies were 
normal.  The veteran had full active and passive range of 
motion of the left shoulder and scapula on all examinations.  
Except for some palpable crepitus at the medial edge over the 
middle trapezius, there were no other clinical or diagnostic 
abnormalities.  The exact cause of the veteran's symptoms 
could not be clearly identified and was thought to be 
possibly suprascapular nerve damage or entrapment.  A Medical 
Evaluation Board (MEB) concluded that the veteran's symptoms 
were permanent and that he was unable to fulfill his Marine 
Corps activities.  The final diagnosis was painful 
fibromyalgia of the left upper back with suprascapular nerve 
entrapment syndrome.  The veteran was found unfit for duty 
and was medically discharged from service in September 1991.  

By rating action in January 1992, service connection was 
established for painful fibromyalgia in the left upper back 
with suprascapular nerve entrapment syndrome, based on the 
service medical records.  A 10 percent evaluation was 
assigned initially, effective from September 27, 1991, the 
day following discharge from service.  38 C.F.R. 
§ 3.400(b)(2)(i).  The veteran perfected an appeal to the 
evaluation assigned and, following VA examinations in March 
and July 1992 and July 1997, was subsequently assigned a 20 
percent evaluation by the Board in June 1998.  

The findings from the VA orthopedic and neurological 
examinations were essentially the same as reported in service 
and showed full range of motion in the left shoulder with 
tenderness in the suprascapular notch and along the scapular 
border.  There was no sensory loss in the upper extremities 
and reflexes were symmetrical.  Strength was normal, and 
muscle tone and coordination were intact in the left upper 
extremity.  EMG/NCV studies of the suprascapular nerve and 
left upper extremity were normal.  

In June 1998, the Board concluded that the clinical findings 
pertaining to the veteran's disability were more suited to 
the diagnostic criteria under DC 8510 and 8710 for the upper 
radicular group (fifth and sixth cervicals) rather than to DC 
8719 under which the RO had initially rated the veteran, and 
warranted a 20 percent evaluation for mild, incomplete 
paralysis.  

The veteran's claim for an increased rating was received in 
September 2001.  During the pendency of the current appeal, 
he underwent VA vascular, peripheral, neurological, and 
orthopedic examinations to determine the extent and severity 
of his service-connected disability.  He was also seen on an 
outpatient basis on numerous occasions and underwent an MRI 
in December 2001.  On all examinations, the veteran had full 
and painless active and passive range of motion in his left 
upper extremity.  

The findings from the numerous outpatient reports were not 
significantly different from those reported on the VA 
examinations and, for purposes of brevity, will not be 
repeated.  The July 2001 VA surgical vascular evaluation 
report noted that the veteran was able to move his left arm 
freely without limitation or objective evidence of pain and 
the examiner was unable to reproduce bruit with Adson's 
maneuver.  A cervical MRI in December 2001 revealed posterior 
central disc bulging and osteophyte at C4-5 abutting the 
cord, a small left paramedian disc herniation with a broad 
base barely encroaching the left neural foramina at C5-6, and 
similar changes in the right paramedian line at C6-7 level.  
The significance of these findings was uncertain.  

On VA joint examination in March 2005, muscle tone and 
texture were normal, there was no atrophy or spasm, and 
strength throughout the left upper extremity was 5/5.  The 
left shoulder had normal contour and skin texture.  X-ray 
studies of the left shoulder were normal and there was no 
evidence of any residual trauma to the skeletal structure.  
Blood examination was negative for rheumatoid factor and 
Wintrobe sedimentation rate was 11mm with an upper limit of 
12mm.  The orthopedic examiner opined that, after review of 
the entire file, the veteran did not manifest any evidence of 
painful fibromyalgia of the left upper back with 
suprascapular nerve entrapment syndrome.  There was no 
evidence of weakness, excess fatigability, or incoordination 
during range of motion studies of the cervical spine or left 
shoulder.  There was no demonstrable evidence of pain on 
motion, muscle atrophy, or skin changes, and no evidence of 
disuse or functional impairment due to pain.  He also opined 
that, from a clinical and radiological perspective, he did 
not see any other medical problems which were likely to 
impact on the functional capacity of the cervical spine or 
left upper extremity.  

The February 2005 VA neurological examination also showed no 
objective evidence of any impairment.  There was normal 
strength, tone, and coordination.  Reflexes were symmetrical 
and sensation was intact.  The examiner noted that there was 
no evidence of any neurologic disability, and that EMG and 
NCV studies revealed no evidence of cervical radiculopathy, 
plexopathy, or neuropathy.  The diagnosis was thoracic outlet 
syndrome.  

Analysis

As noted above, the veteran is currently assigned a 20 
percent evaluation for his service-connected disability by 
analogy to DC 8510, which provides as follows:  

Upper radicular group (fifth and sixth cervicals) 
8510  Paralysis of:						      Major         
Minor
  Complete; all shoulder and elbow movements lost 
      Severely affected, hand and wrist movements not
      Affected 
......................................................................  
70..........   60
  Incomplete:
    
Severe........................................................................  
50..........   40
    
Moderate....................................................................  
40..........   30
    
Mild..........................................................................  
20...........  20

Under DC 8510, ratings for paralysis of the upper radicular 
group include all movements of the shoulder and elbow.  Under 
this code, evaluations are based on either complete or 
incomplete paralysis.  In peripheral nerve injuries, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. Part 4 (2005).  Neurological conditions are to be 
evaluated based upon the impairment of motor, sensory, or 
mental functioning.  38 C.F.R. § 4.120 (2005).  

In this case, the Board finds that an evaluation in excess of 
20 percent for the left upper back/left shoulder disability 
is not warranted under the criteria of DC 8510 for incomplete 
paralysis of the upper radicular nerve group.  The veteran's 
purely subjective complaints include pain and occasional 
numbness in the left upper arm.  Despite his subjective 
complaints, however, objective examinations have consistently 
shown no evidence of any neurological or functional 
impairment in the left upper extremity.  The veteran has full 
active and passive range of motion in the left shoulder and 
arm, and there is no objective evidence of any pain or 
weakness on any examination since his discharge from service.  

In the Board's judgment, the above-cited evidence, as a 
whole, shows no more than mild incomplete paralysis of the 
left (minor) upper extremity.  This is contemplated by the 20 
percent rating in effect under Code 8510.  

In deciding the rating to be assigned the left upper back 
disability, the undersigned is mindful that separate 
disability ratings may be assigned under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994) and VAOPGCPREC 23-
97 (July 1, 1997).  

In this regard, the veteran's left upper back/left shoulder 
disability is currently rated under a neurological code.  
This code pertains to loss of function of the shoulder and 
elbow, including movement.  Therefore, unless the veteran 
could get a higher rating under the code pertaining to 
limitation of motion or ankylosis, it would not be to his 
advantage to change the Diagnostic Code under which he is 
rated.  The Diagnostic Code provision pertaining to 
limitation of motion of the shoulder is found at 38 C.F.R. 
§ 4.71a, DC 5201.  The minimum evaluation of 20 percent under 
this code contemplates limitation of motion to shoulder 
level.  As there is no limitation of motion in the left upper 
extremity, the current rating is more advantageous.  

An evaluation in excess of 20 percent under either the old or 
the revised rating criteria for intervertebral disc syndrome 
is also not warranted.  The objective evidence does not show 
more than mild symptoms of sciatic neuropathy.  There are no 
findings of characteristic pain and demonstrable muscle 
spasm, or objective evidence of any neurological findings 
appropriate to site of diseased disc involving the cervical 
spine.  38 C.F.R. § 4.71a, DC 5293 (effective prior to 
September 23, 2002).  Likewise, the veteran has not 
demonstrated any impairment of the cervical spine which would 
provide for an evaluation in excess of 20 percent under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002); 38 C.F.R. § 4.71a, DCs 5235-5243, as amended by 68 
Fed. Reg. 51454 (Aug. 27, 2003).  The veteran has never 
required any bed rest prescribed by a physician and does not 
have any limitation of motion.  

The Rating Schedule also provides that fibromyalgia 
(fibrositis, primary fibromyalgia syndrome), with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that requires continuous 
medication for control warrants a 10 percent rating.  When 
the symptoms of fibromyalgia are episodic, with the 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but are present more 
than one-third of the time, a 20 percent rating is assigned.  
A 40 percent rating, the highest available under this code, 
requires evidence that the fibromyalgia is constant, or 
nearly so, and refractory to therapy.  Widespread pain means 
pain in both the left and right sides of the body that is 
both above and below the waist, and that affects both axial 
skeleton (i.e. cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.  38 C.F.R. § 4.71a, 
DC 5025, including Note (2005).  Based on the evidence as 
summarized above, a 40 percent evaluation would not be 
appropriate in this case as there is no competent medical 
evidence of record of constant or nearly constant 
fibromyalgia that is refractory to therapy.  

Consideration may also be given to whether a higher rating 
may be assigned based on functional loss.  In DeLuca, the 
Court held that in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  

"[A] finding of functional loss due to pain must be 
'supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Here, there is no 
pathology or objective observation of any functional loss.  
Furthermore, the VA orthopedic examiner in March 2005 
specifically addressed the DeLuca criteria and noted that 
there was no evidence of weakened movement, excess 
fatigability, or incoordination.  He also opined that flare-
ups would not produce any additional dysfunction.  
Accordingly, the Board finds that 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 do not provide a basis for a higher rating.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As the only manifestation of the veteran's incomplete 
paralysis of the upper radicular group is subjective 
complaints of pain and decrease sensation in the left arm, 
the involvement is wholly sensory, and the Board finds this 
to be no more than mild, in accordance with the rating 
guidelines.  Based on the lack of objective findings or any 
functional impairment in the left upper back/left upper 
extremity area, the Board finds that an increased evaluation 
is not warranted.  




ORDER

An increased rating for fibromyalgia of the left upper back 
with suprascapular nerve entrapment syndrome, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


